                    IN THE UNITED STATES DISTRICT COURT                  FILED
                        FOR THE DISTRICT OF MONTANA        OCT 2 2 2019
                              BILLINGS DIVISION         Clerk. U.S District Court
                                                                          District Of Montana
                                                                              Great Falls
IAN ELLIOT and JOSEPH V.                                 CV 15-107-BLG-JTJ
WOMACK, Special Administrator of the
Estate of Ada E. Elliot,

                         Plaintiffs,                           ORDER

           vs.

CINDY M. ELLIOT and ELLIOT AND
ASSOCIATES,

                         Defendants.


      The Court conducted a telephonic status conference in this matter on

October 21, 2019. Plaintiff Ian Elliot appeared prose. The Estate of Ada E.

Elliot was represented by Joseph V. Womack, Esq. Defendants were represented

by Joseph A. Soueidi, Esq.

      IT IS HEREBY ORDERED:

      1.         All proceedings in this matter are stayed until January 8, 2020, with

one exception. The Estate of Ada E. Elliot may move to dismiss its claims against

the Defendants pursuant to the terms of the Estate's settlement agreement with the

Defendants.

      2.         The Court will conduct a telephonic status conference on
January 8, 2020, at 1:30 p.m. for the purpose of discussing the status of the

accounting to be performed by the Estate of Ada E. Elliot. The Court will provide

the parties with the call-in number.

      DATED this 22nd day of October, 2019.



                                          /--~~
                                          ~~~  Un ited States Magistrate Judge




                                         2
